



                                                
Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), made effective as of
March 16, 2017 (the “Effective Date”), is entered into by and between The
Rubicon Project, Inc. (the “Company”), and Michael Barrett (“Executive”). In
consideration of the mutual covenants and agreements hereinafter set forth, the
parties agree as follows:
1.EMPLOYMENT.
1.1Position. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to employ Executive as its President and Chief Executive
Officer reporting directly to the Company’s Board of Directors (the “Board”).
1.2Duties. Executive will be employed as President and CEO. Executive shall have
supervision and control over, and responsibility for, the operations and affairs
of the Company, and shall have such other powers and duties as may be form time
to time assigned to him by the Board. In addition, Executive shall be selected
to serve as a member of the Board of Directors of the Company following the
commencement of his service as CEO. Executive’s principal place of employment
shall be in the Borough of Manhattan, New York, New York.
1.3At-Will Employment. Subject to the terms and conditions of Section 3 herein,
Executive and the Company understand and acknowledge that Executive’s employment
with the Company is “at-will,” will be for no specified term, and may be
terminated by Executive or the Company at any time, with or without cause or
notice. Upon termination of Executive’s employment with the Company, neither
Executive nor the Company shall have any further obligation or liability under
this Agreement to the other, except as specifically set forth herein.
1.4Time to be Devoted to Employment. Executive hereby agrees that during the
period of his employment hereunder, he shall devote his full business time,
attention and skills to the business and affairs of the Company, provided that
Executive shall be entitled to engage in certain outside business activities in
accordance with Section 5 so long as Executive does not become an employee of
any business other than the Company.
2.COMPENSATION AND BENEFITS.
2.1Annual Salary. In consideration of and as compensation for the services
agreed to be performed by Executive hereunder, the Company agrees to pay
Executive an annual base salary of Five Hundred and Fifteen Thousand Dollars
($515,000), payable in accordance with the Company’s regular payroll schedule
(“Base Salary”), less applicable withholdings and deductions. This Base Salary
may be increased from time to time at the sole discretion of the Board.
2.2Annual Bonus. Executive shall be eligible to receive, in the Board’s
discretion, an annual cash bonus (“Bonus”) which at target shall equal $515,000
based upon the achievement of pre-established performance objectives set forth
by the Board or any compensation committee thereof. The performance goals shall
be established by the Board (or a committee thereof) in its sole and absolute
discretion and shall be communicated to Executive for each fiscal year no later
than the 90th day of the fiscal year. If target performance measurements are
exceeded, the funding percentage may be increased by an accelerator factor;
provided, however, that in no event shall Executive receive a Bonus in excess of
200% of target. Any Bonus earned with respect to a fiscal year will be paid to
Executive no later than March 15th of the following year; provided, however,
that for fiscal year 2017 Executive’s Bonus shall be paid in calendar year 2017
based on the Board’s good faith determination as to the achievement of the
applicable performance objectives. If the Board later determines that the Bonus
paid in calendar year 2017 should have been greater based on actual achievement
of performance objectives, the Board shall pay Executive an additional amount no
later than March 15, 2018. If, however, the Board later determines that the
Bonus paid in calendar year 2017 should have been lower based on actual
achievement of


1

--------------------------------------------------------------------------------





performance objectives, the amount of such overpayment shall be applied against
Executive’s Bonus for 2018; provided, however, that if Executive’s employment
shall terminate prior to the Bonus payment date in respect of fiscal year 2018,
the amount of the overpayment may be offset against any cash severance benefits
payable to Executive or by reduction of compensation otherwise owed to
Executive. The Board will review from time to time the terms under which
Executive’s Bonus shall be determined.
2.3Equity Grants. At the discretion of the Board, Executive shall be eligible to
receive annual equity incentive awards pursuant to any stock incentive plan
maintained by the Company from time to time based on the Board’s assessment of
the Executive’s performance. Subject to approval by the Board, Executive shall
receive initial equity grants in connection with the commencement of his
employment, comprising non-qualified stock options with a grant date fair value
of approximately $2,125,000 and restricted stock units with a grant date fair
value of approximately $6,375,000. The terms and conditions of the initial
equity grants shall be set forth in separate award agreements and shall provide,
among other things, that a pro-rated portion        The remaining portion will
vest on the actual one year anniversary of the start date. of 25% of Executive’s
initial restricted stock units, based on the number of days actually worked in
2017, shall vest on (or on a business day prior to) December 31, 2017 subject to
continued service through such date.
2.4Participation in Benefit Plans. Executive shall be entitled to participate in
any employee benefit or group insurance plan sponsored by the Company which is
generally available to the other executive officers of the Company. The Company
reserves the right to amend, modify or cancel any employee benefit plan or
program it offers at any time in its sole discretion.
2.5Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive on behalf of the Company
during Executive’s employment, provided that: (i) such reasonable expenses are
ordinary and necessary business expenses incurred on behalf of the Company, and
(ii) Executive provides the Company with itemized accounts, receipts and other
documentation for such reasonable expenses as are reasonably required by the
Company and otherwise complies with any policy for expense reimbursement that
may be established by the Company from time to time. In addition, Executive
shall be entitled to reimbursement of up to $7,500 of legal expenses reasonably
incurred by Executive in connection with the negotiation and execution of this
Agreement, payable promptly upon delivery of a copy of the applicable invoice
from Executive’s counsel, but in any event by March 15, 2018.
2.6Vacation. During his employment, Executive will be entitled and subject to
the Company’s established vacation policy. At the date of this Agreement, the
Company has no stated vacation accrual for exempt US employees.
3.AT-WILL EMPLOYMENT AND TERMINATION
3.1Method of Termination. Executive’s employment pursuant to this Agreement
shall terminate upon the first of the following to occur:
A.Executive’s death; or
B.Date that written notice is given by the Company to Executive that as a result
of any physical or mental injury or disability, he is unable to perform the
essential functions of his job, with or without reasonable accommodation. Such
notice may be issued when the Board has reasonably determined that Executive has
become unable to perform substantially his services and duties hereunder with or
without reasonable accommodation because of any physical or mental injury or
disability, and that it is reasonably likely that he will not be able to resume
substantially performing his services and duties on substantially the terms and
conditions as set forth in this Agreement; or
C.Date that written notice is deemed given or made by the Company to Executive
of termination for “cause.” For purposes of this Agreement, “cause” shall have
the definition set forth in that certain Executive Severance and Vesting
Acceleration Agreement dated as of the Effective Date (the “Severance
Agreement”); or


2

--------------------------------------------------------------------------------





D.Date that written notice is given by Executive of his resignation or voluntary
departure from the Company, whether or not for “good reason” as defined in the
Severance Agreement; or
E.Date that written notice is given by the Company to Executive of Executive’s
termination without “cause.”
Nothing herein alters the at-will nature of Executive’s employment with the
Company, or Executive’s and the Company’s separate rights to terminate the
employment relationship at any time, for any reason or no reason, with or
without cause.
3.2Notice of Termination. Any termination of Executive’s employment either by
the Company or by Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6.1 hereof.
3.3Effect of Termination. The payment of any amounts and/or receipt of any
benefits upon any termination of service, including any vesting acceleration of
any equity awards granted in accordance with Section 2.3 herein or otherwise,
will be governed by the terms of the Severance Agreement.
3.4Resignation from all Positions with the Company. In the event Executive’s
employment with the Company terminates for any reason, Executive agrees that
such termination constitutes his resignation as an officer of the Company and
from all other positions that Executive may hold with the Company or any
affiliate of the Company or at the request or for the benefit of the Company,
provided that with respect to service as a member of the Board (if applicable),
termination of Executive’s employment with the Company for any reason shall
constitute his offer to resign from the Board, which the Board may accept or not
in its discretion within 60 days of such offer.
4.CONFIDENTIAL INFORMATION.
4.1In connection with the execution of this Agreement, Executive will execute
the Company’s standard form of Intellectual Property Assignment and Confidential
Information Agreement (the “Confidentiality Agreement”) and agrees that its
terms are binding upon him, including but not limited to the provisions relating
to intellectual property ownership, confidential information, non-solicitation,
and no interference with the business of the Company. Nothing in this Section 4
or in the Confidentiality Agreement shall be deemed modified or terminated in
the event of the termination or expiration of this Agreement.
4.2Non-Competition.
A.During his employment with the Company, Executive shall not directly or
indirectly:
1.own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by or connected in any
manner with, any enterprise which is engaged in any business competitive with
that which the Company is at the time conducting or proposing to conduct;
provided, however, that such restriction shall not apply to any passive
investment representing an interest of less than two percent (2%) of an
outstanding class of publicly traded securities of any corporation or other
enterprise which is not, at the time of such investment, engaged in a business
geographically competitive with the Company’s business; or
2.encourage or solicit any Company employee to leave the Company’s employ for
any reason or interfere in any material manner with employment relationships at
the time existing between the Company and its current employees, except as may
be required in any bona fide termination decision regarding any Company
employee.
4.3 As a Company employee, Executive agrees that he is expected to abide by
Company rules and policies and to acknowledge in writing that he has read the
Company’s Team Member Guide, a copy of which has been provided to him.


3

--------------------------------------------------------------------------------





4.4    Executive acknowledges and agrees that the specialized nature of his
knowledge of the Company’s proprietary information, trade secrets and other
intellectual property are such that a breach of any of his covenants or
commitments contained in or referred to or incorporated by reference into this
Section 4 of this Agreement, including but not limited to the terms of the
Confidentiality Agreement, would inflict unique and irreparable harm upon the
Company and that the Company shall be entitled, in addition to its other rights
and available remedies, to enforce, by injunction or decree of specific
performance, Executive’s obligations set forth or referred to herein.
Notwithstanding the foregoing, if Executive makes a confidential disclosure of a
trade secret or other confidential information to a government official or an
attorney for the sole purpose of reporting a suspected violation of law, or in a
court filing under seal, Executive shall not be held liable under this Agreement
or under any federal or state trade secret law for such a disclosure.
5.RESTRICTIVE COVENANT
During his employment with the Company:
5.1Executive shall devote substantially all of his business time and energy to
the performance of Executive’s duties described herein, except during periods of
illness or vacation periods.
5.2Executive shall not directly or indirectly provide services to or through any
person, firm or other entity except the Company, unless otherwise authorized by
the Company in writing.
5.3Executive shall not render any services of any kind or character for
Executive’s own account or for any other person, firm or entity without first
obtaining the Company’s written consent.
5.4Notwithstanding the foregoing, Executive shall have the right to perform such
incidental services as are necessary in connection with (i) his private passive
investments, but only if Executive is not obligated or required to (and shall
not in fact) devote any managerial efforts which interfere with the services
required to be performed by him hereunder, (ii) his charitable or community
activities, or (iii) participation in trade or professional organizations, but
only if such incidental services do not significantly interfere with the
performance of Executive’s services hereunder. In addition, subject to approval
of the Board, Executive shall have the right to serve on the board(s) of other
non-competitive businesses so long as such service does not interfere with
Executive’s responsibilities to the Company.
6.MISCELLANEOUS
6.1Notices. All notices, demands and requests required by this Agreement shall
be in writing and shall be deemed to have been given or made for all purposes
(i) upon personal delivery, (ii) one day after being sent, when sent by
professional overnight courier service, (iii) five days after posting when sent
by registered or certified mail, or (iv) on the date of transmission when sent
by telegram, telex, facsimile or other form of “hard copy” transmission, to
either party hereto at the address set forth below or at such other address as
either party may designate by notice pursuant to this Section 6.1.
If to the Company, to:


The Rubicon Project, Inc.
12181 Bluff Creek Drive, 4th Floor
Los Angeles, CA 90094
Attention: General Counsel


and a Copy to:


Bradford P. Weirick
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071




4

--------------------------------------------------------------------------------





If to Executive, at the most recent address for the Executive in the Company’s
records.
6.2Assignment. This Agreement shall be binding on, and shall inure to the
benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that Executive may
not assign, transfer or delegate his rights or obligations hereunder and any
attempt to do so shall be void.
6.3Deductions. All amounts paid to Executive hereunder are subject to all
withholdings and deductions required by law, as authorized under this Agreement,
and as authorized from time to time.
6.4Entire Agreement and Survival. This Agreement, the Severance Agreement, the
Confidentiality Agreement, and the Arbitration Agreement contain the entire
agreement of the parties with respect to the subject matter hereof, and all
prior agreements, written or oral, are merged herein and are of no further force
or effect except to the extent expressly provided for herein. In addition, the
terms of Section 4 of this Agreement shall survive the termination of this
Agreement.
6.5Amendment. This Agreement may be modified or amended only by a written
agreement signed by an authorized representative of the Company and Executive.
6.6Waivers. No waiver of any term or provision of this Agreement will be valid
unless such waiver is in writing signed by the party against whom enforcement of
the waiver is sought. The waiver of any term or provision of this Agreement
shall not apply to any subsequent breach of this Agreement.
6.7Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but together they shall constitute one and
the same instrument.
6.8Severability. The provisions of this Agreement shall be deemed severable, and
if any part of any provision is held illegal, void or invalid under applicable
law, such provision may be changed to the extent reasonably necessary to make
the provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement shall not in any way be affected or impaired but
shall remain binding in accordance with their terms.
6.9Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY
AND EXECUTIVE HEREUNDER SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
6.10Arbitration. In connection with the execution of this Agreement, Executive
will execute the Company’s standard form of Mutual Pre-Dispute Arbitration
Agreement (the “Arbitration Agreement”) and agrees that its terms are binding
upon him. Nothing in this Section 6.10 or in the Arbitration Agreement shall be
deemed modified or terminated in the event of the termination or expiration of
this Agreement. Executive understands and agrees that, as a condition of his
employment with the Company, any and all disputes that Executive may have with
the Company, or any of its employees, officers, directors, agents or assigns,
which arise out of Executive’s employment or investment or compensation shall be
resolved through final and binding arbitration, as specified in the Arbitration
Agreement. This shall include, without limitation, and in addition to those
disputes and claims referenced in the Arbitration Agreement, any controversy,
claim or dispute of any kind, including disputes relating to any employment by
the Company or the termination thereof, claims for breach of contract or breach
of the covenant of good faith and fair dealing, infliction of emotional
distress, defamation and any claims of discrimination, harassment or other
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law or regulation now in existence or hereinafter enacted and as amended from
time to time concerning in any way the subject of Executive’s employment with
the Company or its termination. The only claims not covered by this Section 6.10
and the Arbitration Agreement are claims for benefits under the unemployment
insurance or workers’ compensation laws, and any claims pursuant to Section 4 of
this Agreement, or any other dispute as to which a contractual agreement to
arbitrate is not legally binding, and any disputes so excluded shall be resolved
in the state or federal courts located in New York, New York or as otherwise
provided by applicable law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
 
THE RUBICON PROJECT, INC.
 
 
 
 
 
 
By:
 /s/ Frank Addante
 
 
Name:
Frank Addante
 
 
 
 
 
 
 
 
 
 
 
 
 
MICHAEL BARRETT
 
 
 
 
 
 
 /s/ Michael Barrett
 
 
 



        








6